DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
Claims 1-16 of US application 16/924,350 filed 7/9/20 were examined. Examiner filed a non-final rejection.
Applicant filed amendments on 4/13/22. Claims 1-2, 5, 8, and 14 were amended. Claims 9-10 were cancelled. Claims 1-8 and 11-16 are presently pending and presented for examination.

Reasons for Allowance
Claims 1-8 and 11-16 are allowed over the prior art of record.
The closest prior art of record is Patel (US 20190176824 A1) in view of Nishiyama (US 20030055674 A1) in further view of Quix et al. (US 20180236997 A1), hereinafter referred to as Quix. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Patel discloses A method of synchronizing driving characteristics of different vehicles (See at least Fig. 3 in Patel: Patel discloses that, in response to determining that automobile 220 is a self-driving automobile, automobile control 110 causes automobile 210 to emulate the motion of automobile 220 [See at least Patel, 0053]), the method comprising: 
synchronizing the driving characteristics of the second vehicle with the driving characteristics of the first vehicle (See at least Fig. 4 in Patel: Patel discloses that at action 410, automobile control 110 causes the second automobile (i.e., the automobile 210 associated with automobile control 110) to emulate the motion of the first automobile [See at least Patel, 0067]) in response to a driver request for setting synchronization (See at least Fig. 4 in Patel: Patel discloses that the method 400 of Fig. 4 may be executed in response to a user request [See at least Patel, 0071]).
Nishiyama teaches a method for displaying characteristics of multiple vehicles further comprising displaying information regarding driving characteristics of a first vehicle and information regarding driving characteristics of a second vehicle (See at least Fig. 13B in Nishiyama: Nishiyama teaches that display window compares various driving characteristics of various vehicles [See at least Nishiyama, 0202]);
wherein the displaying information regarding the driving characteristics of the first vehicle and displaying information regarding the driving characteristics of the second vehicle comprises: 
displaying driving points of the driving characteristics of the first vehicle and the driving characteristics of the second vehicle on a bar graph for a predetermined parameter item related to the driving characteristics of the second vehicle (See at least Fig. 13A in Nishiyama: Nishiyama teaches that evaluation results for each vehicle based on a plurality of driving characteristics may be shown as bar graphs which allow overall scores for the vehicles to be compared [See at least Nishiyama, 0202]).

However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method wherein the driving characteristics of the second vehicle are displayed as a driving point on the bar graph; and 
wherein the synchronizing of the driving characteristics comprises synchronizing a parameter item related to the driving characteristics by moving a driving point of the second vehicle displayed on the bar graph to a position of a driving point indicating the driving characteristics of the first vehicle by dragging the driving point of the second vehicle.
The closest that any reference comes to such a display is Quix, since Quix teaches a method wherein a vehicle operator or vehicle occupants may adjust each of the travel parameters of a vehicle they are in via a slider on the infotainment screen (See at least [Quix, 0094]). However, Quix only discusses a single vehicle in the context of parameter adjustment, and is silent to the possibility of adjusting the travel parameters via the slider to match the travel parameters of another vehicle as claimed. Quix therefore is not in the field of endeavor of synchronizing travel parameters of multiple vehicles. Accordingly, there is also nothing in Quix that suggests indicating a driving point of a first vehicle to an operator of a second vehicle so that the operator of the second vehicle can drag the driving point of the second vehicle to match it.
	For at least the above stated reasons, claim 1 is allowed over the prior art of record.

	Regarding claims 2-8 and 11-16, these claims are also allowed over the prior art of record at least by virtue of their dependence from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668